Title: To James Madison from Turell Tufts, 10 May 1801
From: Tufts, Turell
To: Madison, James


					
						Sir.
						Paramaribo May 10. 1801.
					
					I have lately been honoured by a Letter from you dated 19 Decr. 1800, transmitted by the Collector of Baltimore.  It gives me much satisfaction that I find therein so full approbation of my conduct as may be inferred from the observation that any Particular Instructions are rendered unnecessary by the manner in which I have executed my Office.  I am aware that there is a certain respect due to Rank & Authority and that a respectful manner can never detract from the force of representations: and I hope my sensibility thereto has been sufficiently discovered in the Spirit in which my remonstrances have been made.  If however I have in any instance overstepped the respect due to Authority alone—it is because a disregard to Justice & Right has forceably impelled me.  Another observation may be proper.  If a very great degree of spirit & Independance is not strongly manifested in representations to constituted Authorities in this place; (and I believe generally in the W Indies) very little regard will be given them.  I have seen it here in several Instances, & have observed, that it is when my language & manner have been most mild & unassuming—that I have not been successful.  If the strictly moral & didactic manner is adopted—the case will be most certainly neglected & transferred to your Office, to be perhaps swallowed up, or lost, in a general agregate of more important complaints—like will be answered by a list of others—but never rectified to the unfortunate & wretched Individual.
					Our trade to this place is solely under the Controul & subjected to the Caprice of an Allpowerful Collector, whose measure of Justice is regulated by his Purse, & who considers his place to have been given him for little else than to fill it: and should he seize all the foreign Vessells that arrive & put the money into his Pocket because the master’s may have erred in some unimportant regulations unknown to them—I am sure no retribution would ever be obtained.  There is no appeal to any Court whatever.  It is in some degree owing to this arbitrary conduct—that the Colony has been for sometime Past with out Flour—even for their Troops—and I have had the satisfaction of seeing it sold @ 40 Dolls. ⅌ barrell—and of its producing—not reformation in manner & conduct—as good policy might lead us to expect—tho’ it has caused much vexation & irritation among all Parties.  Had not a seasonable supply arrived—the Port would have been opened for the admission of our Cargoes generally; and for the taking any  produce.  They are now going on again in their old way—like an Old Sinner, hardened & determined not to repent.
	I have already transmitted all the knowledge I have had of any Offences against the Laws respecting the Slave trade.
	I am sorry to be obliged to inform of a neglect in Capt. Dickenson of the Sch: Amazon of N. York, who came away without a Sea Letter—& for which he is liable to a fine of 200 Dolls.  It is singular that the Collector of N York should continue in allowing such neglects after my information of a former one—viz Ship Liberty of N. York Sprague Master—who was here last August.  These Letters, as they are in several languages are sometimes of more Importance than the Register itself—as Vessells frequently meet whose Masters are totally ignorant of the Language in which the latter are Printed.
					There is a Schooner under our Flag—and painted on her stern “William Johnston of Charlestown” (supposed So. Carolina)—whose master’s name is A. Fraser—who denies my Authority & refuses to show me the Papers of his Vessell.  I suspect she is what is called—a Covered Vessell—or that her Papers are forged—many of which, it is to be expected, will be Soon in use—as a protection from their Enemies, and Particularly on board such as are owned or come from Ireland.  Before our Quarrells with France—a great Number of B Vessells carried forged American Papers—and were continually Passing between Ireland & France.  The Schooner Industry of Richmond so called—whose Capt refused any Inspection of his papers in Sepr. last—I am well assured was of that description.  As I met with no success in my remonstrances to the Govr. in that Instance, I shall forbear making any complaints in this, and shall leave it for you to correct the abuse.  I am with great Respect Your most obedient servant
					
						Turrell Tufts
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
